DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final, first office action on the merits on patent application 16/492,155, attorney docket 79384. Application 16492155 was filed 09/09/2019 as a national stage entry of PCT/CN2019/086942, International Filing Date 05/15/2019 is the effective filing date. Applicant is Wuhan China Star Optoelectronics Semiconductor DIS.  Applicant’s election without traverse of Invention I, claims 1- 7 and 14-20 in the reply filed on 12/6/20 is acknowledged. Claims 8-13 have been withdrawn from consideration.  Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites, “wherein: a substrate and a thin-film-transistor layer are disposed over the substrate”.  The substrate cannot be disposed over itself so examiner will assume the claim should recite “further comprising a substrate, and a thin-film-transistor layer disposed over the substrate” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.



Claims 1-7 and 14-20 are rejected under 35 U.S.C. 112(b)  as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the inorganic layer and pixel units.  Examiner notes that there is no support for every possible arrangement of pixel units and inorganic layers in the disclosure.

Claims 1-7 and 14-20 are rejected under 35 U.S.C. 112(b)as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2 and 15 recite  “the two thin-film-transistor units respectively correspond to the pixel units” it is not clear which of the at least two pixel units the two TFTs correspond to.  
Claim 3 recites “the adjacent two thin-film-transistor units comprises the at least one first via-hole (34) there between.” The vias and the TFTs have been defined as separate elements, so defining the via hole as a part of the TFTs is indefinite.  In addition, there is no support for more than one hole between the TFTs.  
Claim 5 recites that the via hole is formed through the ILD and the gate insulating layer.  this is indefinite because the hole was defined to be disposed in an inorganic layer of the panel in claim 1.  It is not clear how claim 5 relates to claim 1.
Claims 1 and 14 recite the limitation "the adjacent two pixel units".  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3 and 16 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 15 requires that the via is between the TFTs. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 2-7 and 15-20 depend from rejected claims and carry the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 14-19 are rejected under 35 U.S.C. §§102a1 and 102a2 as being anticipated by Sonoda et al. (U.S. 2018/0130972)

As for claim 1,
Sonoda teaches in figures 3 and 5, a display panel ([0025]), comprising 
a display region (array of subpixels 4 in figure 5); 
wherein at least two pixel units (each subpixel is an organic EL element 30 shown vertically adjacent in figure 5) are disposed in the display region, and 
at least one first via hole (34) is disposed between the adjacent two pixel units (shown in figure 5); and the first via hole is disposed in an inorganic layer of the display panel ([0049, layer 40 includes inorganic barriers 41, 43 [0085-86] and organic buffer 42 [0087]).  

As for claim 2,
Sonoda teaches the display panel as claimed in claim 1, wherein: 

the thin-film-transistor layer comprises at least two thin-film-transistor units (12, one for each subpixel); 
the two thin-film-transistor units respectively correspond to the pixel units (4); 
the first via-hole (34) is disposed between the two thin-film-transistor units; 
and the first via-hole is filled with an organic material (40 comprises organic material 44).  

As for claim 3,
Sonoda teaches the display panel as claimed in claim 2. wherein: the adjacent two thin-film-transistor units comprises the at least one first via-hole (34) there between. (shown in figure 5).  

As for claim 4,
Sonoda teaches the display panel as claimed in claim 2, wherein: the thin-film-transistor layer further comprises an interlayer dielectric layer (15); and the first via-hole (34) is formed through the interlayer dielectric layer of the thin-film- transistor layer (shown in figure 3b).  

As for claim 5,
Sonoda teaches the display panel as claimed in claim 2 wherein: 


As for claim 6,
Sonoda teaches the display panel of claim 1, wherein the display panel further comprises a non-display region (3) outside the display region; 
the non-display region comprises a bending region, wherein a first recess is formed in the bending region (isolation material is removed in region 3, shown in figure 4); and
the first recess and the first via-hole are formed in the same etching process.
(Claim 6 is directed to a product, and this limitation is a product by process limitation. It has been held that a product-by-process limitation is directed to the product per se, regardless of how the product is actually made. In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein make it clear that it is the final product which must determine patentability in a product-by-process claim, and not the process by which it is made.  As stated in In re Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26, USPQ 57, 61 (2d. Cir 1935) Perdue Pharma v. Epic Pharma, App. No. 2014-1294 (Fed. Cir. 2016). Because it is possible to form both 

 As for claim 14,
Sonoda teaches a display module (“An organic EL display device” abstract), comprising a display panel, and a polarizing layer (not shown, [0317]) and a covering layer (81) disposed above the display panel, 
wherein the display panel comprises a display region (array of subpixels 4 in figure 5; 
at least two pixel units (4) are disposed in the display region (each subpixel is an organic EL element 30 shown vertically adjacent in figure 5), and 
at least one first via hole (34) is disposed between the adjacent two pixel elements (shown in figure 5), 
wherein the first via hole is disposed in an inorganic layer of the display panel, (passivation film 14 is an inorganic oxide or nitride [0067]).  

As for claim 15,
Sonoda teaches the display module as claimed in claim 14, wherein 
a substrate (11) and a thin-film-transistor layer (12) disposed over the substrate are disposed in the display region; 
the thin-film-transistor layer comprises at least two thin-film-transistor units shown in figures 4 and 5); 
the two thin-film-transistor units respectively correspond to the pixel units (4); 

and the first via-hole is filled with an organic material ([0049, layer 40 includes inorganic barriers 41, 43 [0085-86] and organic buffer 42 [0087]).   

As for claim 16,
Sonoda teaches the display module as claimed in claim 15, wherein the adjacent two thin-film-transistor units comprises the at least one first via-hole there between. (shown in figure 5).  

As for claim 17,
Sonoda teaches the display module as claimed in claim 15, wherein: the thin-film-transistor layer further comprises an interlayer dielectric layer (15); and the first via-hole (34) is formed through the interlayer dielectric layer of the thin-film- transistor layer (shown in figure 3).    

As for claim 18,
Sonoda teaches the display module as claimed in claim 15, wherein the thin-film-transistor layer further comprises an interlayer dielectric layer (15) and a gate insulating layer (52); and the first via-hole (34)  is formed through the interlayer dielectric layer and the gate insulating layer of the thin-film-transistor layer (shown in figure 3b).  

As for claim 19,

the non-display region comprises a bending region, wherein a first recess is formed in the bending region (isolation material is removed in region 3, shown in figure 4); and 
the first recess and the first via-hole are formed in the same etching process.  
(Claim 19 is directed to a product, and this limitation is a product by process limitation. It has been held that a product-by-process limitation is directed to the product per se, regardless of how the product is actually made. In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein make it clear that it is the final product which must determine patentability in a product-by-process claim, and not the process by which it is made.  As stated in In re Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26, USPQ 57, 61 (2d. Cir 1935) Perdue Pharma v. Epic Pharma, App. No. 2014-1294 (Fed. Cir. 2016). Because it is possible to form both the recess and the via hole using the same process, or series of processes, the device is not novel over Sonoda).

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Smith can be reached on 571-272-1907.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.